Exhibit 10.77

 

SUMMARY OF COMPENSATORY ARRANGEMENTS

WITH DIRECTORS AND NAMED EXECUTIVE OFFICERS

 

Director Compensation. Each director who is not an employee or officer of the
Company will receive the following compensation for his services as director in
2007:

 

•

annual base compensation of $20,000;

 

•

$1,500 per regularly-scheduled board meeting attended;

 

•

$5,000 per year for service ($15,000 per year commencing June 2007) as the Audit
Committee chairman;

 

•

$5,000 per year for service as the Compensation Committee chairman;

 

•

$20,000 per year for service as the Lead Director;

 

•

an annual grant of 4,800 shares of restricted common stock (9,600 for the Lead
Director);

 

•

reimbursement of reasonable out-of-pocket expenses incurred in attending board
meetings.

 

Mr. Hardman, who is the Technical Advisor to the board of directors, is also a
consultant to the Company. In this capacity, he receives $57,000 per year and is
granted an additional 22,200 shares of restricted common stock as a consequence
of his appointment to that position.

 

Mr. Turner received an initial one-time sign-on restricted stock grant of 10,000
shares under our current long-term incentive plan.

 

Named Executive Officer Compensation. The Company’s executive compensation
program has several elements, all determined by individual and Company
performance.

 

Base Salary Compensation

 

Base salaries for the Chief Executive Officer and the other named executive
officers in 2007 have been established by reviewing a number of factors,
including responsibilities, experience, demonstrated performance, potential for
future contributions, and the level of salaries associated with similar
positions at businesses that compete with the Company and other competitive
factors. Base salary levels for named executive officers in 2007 have been
determined as follows:

 

David N. Pierce

$350,000

Thomas B. Lovejoy

270,000

Andrew W. Pierce

270,000

Jerzy B. Maciolek

250,000

Clay Newton

185,000

 

Other Compensation

 

In addition to his base salary, each of the named executive officers is eligible
to participate in the following:

 

•

the Company’s various stock option and incentive plans, under which stock
options or other equity compensation may be granted from time to time as
determined by the board of directors, and which may be based on factors such as
the level of base pay and individual performance;

 

•

short-term incentive compensation, which is determined from time to time by the
board of directors, under which cash bonuses in varying amounts may be granted
based on the Company and individual achieving predetermined goals;

 

•

the Company’s 401(k) profit-sharing plan and other health and benefit plans
generally available to Company employees; and

 

•

other compensation arrangements as determined by the board of directors.

 

 